DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 09/29/2021 has been entered. Claims 1 and 7 have been amended. Claims 1 and 3-7 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng-Thow-Hing et al (US Pub. 20150062168) in view of Gummadi et al (US Pub. 20180081447).
Regarding claim 1, Ng-Thow-Hing discloses:
A gesture operation device that outputs function information indicating a function assigned to a recognized gesture, (at least refer to fig. 3 and paragraph 54. Describes providing augmented reality graphical elements 308, 310 to a driver 302 on the windshield of a vehicle 320 through a heads up display device 322 based on a passenger's verbal and gestural 306 cues) the function corresponding to a command signal for controlling an electronic device, (at least refer to fig. 3 and paragraph 61. Describes upon receipt and analysis of the command instructions, the HUD device 322 may project the augmented reality graphical elements 308, 310 to be shown on the windshield of the vehicle 320) the gesture operation device comprising:  
Acquire a gesture recognition result indicating a recognized gesture, (at least refer to fig. 1 and paragraph 31. Describes the gesture recognition subsystem 110 may include one or more cameras (not shown) located within the vehicle 102 and hardware configured to interpret video or image data sensed by the camera(s) to recognize gestural cues (e.g., pointing at a building in the surrounding environment of the vehicle 102) provided by one or more passengers within the vehicle 102); 
Acquire a voice recognition result that is provided by voice recognition of an uttered voice, (at least refer to fig. 1 and paragraph 30. Describes the voice recognition subsystem 108 may include one or more microphones (not shown) located within the vehicle 102 and hardware configured to receive verbal cues (e.g., spoken directives/words) provided by the one or more passengers. As such, the voice recognition subsystem 108 may continuously analyze sensed audio data to locate human speech patterns and then generate a textual or other simple representation of one or more words in the form of a voice input that is provided by the voice recognition subsystem 108 to the command interpreter 104); 
Determine, based on the acquired voice recognition result, function information corresponding to an utterance intention, (at least refer to fig. 3 and paragraph 54. Describes providing augmented reality graphical elements 308, 310 to a driver 302 on the windshield of a vehicle 320 through a heads up display device 322 based on a passenger's verbal and gestural 306 cues); 
Register the determined function information indicated by the voice recognition result such that future acquisition of the recognized gesture results in execution of the registered function information, (at least refer to fig. 3 and paragraphs 59, 41. Describes the memory/storage of the command interpreter 104 may include voice input data provided by the voice recognition subsystem 108, visual directive data provided by the gesture recognition subsystem 110, and system instructions. The memory/storage of the command interpreter 104 may also store command interpretation instructions that are associated with the data provided by the subsystems 108, 110, 114, 116. The instructions may be implemented by the processor (discussed above) of the command interpreter 104. Para. 41, describes: For example, in various embodiments, a historical data subsystem (not shown) may keep a log of the inputs received from one or more of the other subsystems and make such information available to the command interpreter 104 at a later time); 
Ng-Thow-Hing does not  explicitly disclose:
Processing circuitry configured to receive instruction to switch from a performing state in which performance of a registered gesture results in execution of function information registered in correspondence with the registered gesture to a registering state; 
Initialize and start measurement of a registration waiting period;
Register the recognized gesture indicated by the gesture recognition result, and the determined function information indicated by the voice recognition result such that future acquisition of the recognized gesture results in execution of the registered function information into correspondence with each other; and 
Switch the registering state to the performing state upon registration of the recognized gesture or expiration of the registration waiting period.
Gummadi teaches:
Processing circuitry configured to receive instruction to switch from a performing state in which performance of a registered gesture results in execution of function information registered in correspondence with the registered gesture to a registering state, (at least refer to fig. 3-4 and paragraphs 26, 38, 51. Describes gesture input commands are becoming more popular for "hands-free" inputs. However, like audio commands, gesture commands are limited to specific gestures and/or specific operations predefined by the user device operating system or gesture-detecting software. Para. 38, describes: To enter the gesture command learn mode, the user may first select an icon displayed on the touchscreen display 105 representing the gesture command module 114. Para. 51, describes: the gesture command may be a custom gesture command recorded by the user or a predefined gesture command set by the gesture command module 114); 
Initialize and start measurement of a registration waiting period, (at least refer to fig. 3 and paragraph 41. Describes the gesture command module 114 may instruct the user, via the touchscreen display 105, to perform the gesture as the user will perform it when using the custom gesture command in the future, and in such a way that it can be captured (e.g., videoed) by the appropriate camera of the user device 100);
Register the recognized gesture indicated by the gesture recognition result, and the determined function information indicated by the voice recognition result such that future acquisition of the recognized gesture results in execution of the registered function information into correspondence with each other, (at least refer to fig. 3 and paragraphs 40, 42. Describes for example, the gesture command module 114 may display (or cause the processor 108 to display) menu options on the touchscreen display 105 corresponding to "voice recognition," "facial recognition," "passcode," etc. Upon selection of such a menu option, the user device 100 can capture words spoken by the user, an image of the user's face, the user's passcode, etc. Para. 42, describes: For example, the custom gesture command may be a combination of a facial gesture and a hand gesture, and the front-facing camera 135 may capture both the facial gesture and the hand gesture. The user may perform the facial gesture and the hand gesture simultaneously or sequentially as he or she will do so when using the custom gesture command in the future); and 
Switch the registering state to the performing state upon registration of the recognized gesture or expiration of the registration waiting period, (at least refer to fig. 3-4 and paragraphs 26, 47, 55, 50. Describes gesture input commands are becoming more popular for "hands-free" inputs. However, like audio commands, gesture commands are limited to specific gestures and/or specific operations predefined by the user device operating system or gesture-detecting software. Para. 47, describes: For example, the user can select an "exit" option on the user interface for the gesture command module 114 displayed on the touchscreen display 105. Para. 55, describes: the gesture command may be a custom gesture command recorded by the user or a predefined gesture command set by the gesture command module 114. Para. 50, describes: Operation 402 is optional because the user device may always be in the gesture command input mode. It would have been obvious that the user will exit to the default gesture command input mode after registering).
The two references are analogous art because they both relate with the same field of invention of gesture recognition display system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate registration of gesture for gesture recognition as taught by Gummadi with the heads-up display system in the vehicle of Ng-Thow-Hing. The motivation to combine the Gummadi reference is to provide a safer 
Regarding claim 7, Ng-Thow-Hing discloses:
A gesture operation method for a gesture operation device that outputs function information indicating a function assigned to a recognized gesture, (at least refer to fig. 3 and paragraph 54. Describes providing augmented reality graphical elements 308, 310 to a driver 302 on the windshield of a vehicle 320 through a heads up display device 322 based on a passenger's verbal and gestural 306 cues) the method comprising: BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/PLC/labApplication No.: 16/613,015Docket No.: 1163-1576PUS1 Reply dated September 29, 2021Page 4 of 7 Reply to Office Action of July 08, 2021  
Acquiring a gesture recognition result indicating a recognized gesture, (at least refer to fig. 1 and paragraph 31. Describes the gesture recognition subsystem 110 may include one or more cameras (not shown) located within the vehicle 102 and hardware configured to interpret video or image data sensed by the camera(s) to recognize gestural cues (e.g., pointing at a building in the surrounding environment of the vehicle 102) provided by one or more passengers within the vehicle 102); 
Acquiring a voice recognition result that is provided by voice recognition of an uttered voice, (at least refer to fig. 1 and paragraph 30. Describes the voice recognition subsystem 108 may include one or more microphones (not shown) located within the vehicle 102 and hardware configured to receive verbal cues (e.g., spoken directives/words) provided by the one or more passengers. As such, the voice recognition subsystem 108 may continuously analyze sensed audio data to locate human speech patterns and then generate a textual or other simple representation of one or more words in the form of a voice input that is provided by the voice recognition subsystem 108 to the command interpreter 104); 
Determining, based on the acquired voice recognition result, function information corresponding to an utterance intention, (at least refer to fig. 3 and paragraph 54. Describes providing augmented reality graphical elements 308, 310 to a driver 302 on the windshield of a vehicle 320 through a heads up display device 322 based on a passenger's verbal and gestural 306 cues); 
Registering the determined function information indicated by the voice recognition result such that future acquisition of the recognized gesture results in execution of the registered function information, (at least refer to fig. 3 and paragraphs 59, 41. Describes the memory/storage of the command interpreter 104 may include voice input data provided by the voice recognition subsystem 108, visual directive data provided by the gesture recognition subsystem 110, and system instructions. The memory/storage of the command interpreter 104 may also store command interpretation instructions that are associated with the data provided by the subsystems 108, 110, 114, 116. The instructions may be implemented by the processor (discussed above) of the command interpreter 104. Para. 41, describes: For example, in various embodiments, a historical data subsystem (not shown) may keep a log of the inputs received from one or more of the other subsystems and make such information available to the command interpreter 104 at a later time); 
Ng-Thow-Hing does not explicitly disclose:
Receiving instruction to switch from a performing state in which performance of a registered gesture results in execution of function information registered in correspondence with the registered gesture to a registering state; 
Initializing and starting measurement of a registration waiting period;
Registering the recognized gesture indicated by the gesture recognition result, and the determined function information indicated by the voice recognition result such that future acquisition of the recognized gesture results in execution of the registered function information into correspondence with each other; and 
Switching from the registering state to the performing state upon registration of the recognized gesture or expiration of the registration waiting period.
Gummadi teaches:
Receiving instruction to switch from a performing state in which performance of a registered gesture results in execution of function information registered in correspondence with the registered gesture to a registering state, (at least refer to fig. 3-4 and paragraphs 26, 38, 51. Describes gesture input commands are becoming more popular for "hands-free" inputs. However, like audio commands, gesture commands are limited to specific gestures and/or specific operations predefined by the user device operating system or gesture-detecting software. Para. 38, describes: To enter the gesture command learn mode, the user may first select an icon displayed on the touchscreen display 105 representing the gesture command module 114. Para. 51, describes: the gesture command may be a custom gesture command recorded by the user or a predefined gesture command set by the gesture command module 114); 
Initializing and starting measurement of a registration waiting period, (at least refer to fig. 3 and paragraph 41. Describes the gesture command module 114 may instruct the user, via the touchscreen display 105, to perform the gesture as the user will perform it when using the custom gesture command in the future, and in such a way that it can be captured (e.g., videoed) by the appropriate camera of the user device 100);
Registering the recognized gesture indicated by the gesture recognition result, and the determined function information indicated by the voice recognition result such that future acquisition of the recognized gesture results in execution of the registered function information into correspondence with each other, (at least refer to fig. 3 and paragraphs 40, 42. Describes for example, the gesture command module 114 may display (or cause the processor 108 to display) menu options on the touchscreen display 105 corresponding to "voice recognition," "facial recognition," "passcode," etc. Upon selection of such a menu option, the user device 100 can capture words spoken by the user, an image of the user's face, the user's passcode, etc. Para. 42, describes: For example, the custom gesture command may be a combination of a facial gesture and a hand gesture, and the front-facing camera 135 may capture both the facial gesture and the hand gesture. The user may perform the facial gesture and the hand gesture simultaneously or sequentially as he or she will do so when using the custom gesture command in the future); and 
Switching from the registering state to the performing state upon registration of the recognized gesture or expiration of the registration waiting period, (at least refer to fig. 3-4 and paragraphs 26, 47, 55, 50. Describes gesture input commands are becoming more popular for "hands-free" inputs. However, like audio commands, gesture commands are limited to specific gestures and/or specific operations predefined by the user device operating system or gesture-detecting software. Para. 47, describes: For example, the user can select an "exit" option on the user interface for the gesture command module 114 displayed on the touchscreen display 105. Para. 55, describes: the gesture command may be a custom gesture command recorded by the user or a predefined gesture command set by the gesture command module 114. Para. 50, describes: Operation 402 is optional because the user device may always be in the gesture command input mode. It would have been obvious that the user will exit to the default gesture command input mode after registering).
Regarding claim 7, refer to the motivation of claim 1.
Regarding claim 3, Ng-Thow-Hing does not explicitly disclose:
Wherein when registering a first gesture and first function information while bringing the first gesture and the first function information into correspondence with each other, the processing circuitry registers second function information 
Gummadi teaches:
Wherein when registering a first gesture and first function information while bringing the first gesture and the first function information into correspondence with each other, the processing circuitry registers second function information that pairs up with the first function information while bringing the second function information into correspondence with a second gesture that pairs up with the first gesture, (at least refer to fig. 3 and paragraph 45. Describes the gesture command module 114 may instruct the user, via the touchscreen display 105, to perform the operation(s) of the user device 100 that the user wishes to map to the custom gesture command recorded at 306. For example, if the user wishes to map the custom gesture command recorded at 306 to the action of taking a picture, the user can perform the operations of opening the camera application, taking a picture, and closing the camera application. These operations are then stored in the user profile 118 (e.g., column 206) as discreet operations, for example, as Operation3, Operation4, and Operation5).
Regarding claim 3, refer to the motivation of claim 1.
Regarding claim 4, Ng-Thow-Hing does not explicitly disclose:
Wherein the processing circuitry registers a gesture indicated by a gesture recognition result that is acquired within a registration enabled period after the 
Gummadi teaches:
Wherein the processing circuitry registers a gesture indicated by a gesture recognition result that is acquired within a registration enabled period after the operating state has been set to the registering state, and function information indicated by a voice recognition result that is acquired within the registration enabled period after the operating state has been set to the registering state while bringing the gesture and the function information into correspondence with each other, (at least refer to fig. 3 and paragraph 40, 42. Describes alternatively, or additionally, the user device 100 can store voice recognition data representing the user's voice and/or facial recognition data representing the user's face in the user profile 118 instead of the actual audio and/or image files. Para. 42, describes: For example, the custom gesture command may be a combination of a facial gesture and a hand gesture, and the front-facing camera 135 may capture the facial gesture while the rear-facing camera captures the hand gesture. Again, the user may perform the facial gesture and the hand gesture simultaneously or sequentially as he or she will do so when using the custom gesture command in the future
Regarding claim 4, refer to the motivation of claim 1.
Regarding claim 5, Ng-Thow-Hing disclose:
Wherein the processing circuitry acquires an identification result indicating an identified person, (at least refer to fig. 3 and paragraph 67. Describe the command interpreter 104 may be able to differentiate between a driver and a passenger or between multiple passengers based on, for example, voice identification or location the source of a voice input or gesture. Such information may be used, for example, to accept commands only from a driver or to only analyze input from a single user at a time. In some embodiments, the command interpreter 104 may operate according to a mode where only a driver may issue commands and alternatively according to a mode where passengers may also issue commands) 
Ng-Thow-Hing does not explicitly disclose:
the processing circuitry registers the recognized gesture indicated by the gesture recognition result, and the determined function information indicated by the voice recognition result on a person by person basis while bringing the gesture and the function information into correspondence with each other, by using the identification result such that future acquisition of the recognized gesture by the identified person results in execution of the registered function information
Gummadi teaches:
the processing circuitry registers the recognized gesture indicated by the gesture recognition result, and the determined function information indicated by the voice recognition result on a person by person basis while bringing the gesture and the at least refer to fig. 3 and paragraphs 40, 42. Describes for example, the gesture command module 114 may display (or cause the processor 108 to display) menu options on the touchscreen display 105 corresponding to "voice recognition," "facial recognition," "passcode," etc. Upon selection of such a menu option, the user device 100 can capture words spoken by the user, an image of the user's face, the user's passcode, etc. Para. 42, describes: For example, the custom gesture command may be a combination of a facial gesture and a hand gesture, and the front-facing camera 135 may capture both the facial gesture and the hand gesture. The user may perform the facial gesture and the hand gesture simultaneously or sequentially as he or she will do so when using the custom gesture command in the future).
Regarding claim 5, refer to the motivation of claim 1.
Regarding claim 6, Ng-Thow-Hing does not explicitly disclose:
Wherein the processing circuitry acquires a specification result indicating a specified utterer, the processing circuitry acquires a gesture recognition result indicating a correspondence between a recognized gesture and a person who has made the gesture, (refer to fig. 3 and paragraph 67. Describes the command interpreter 104 may be able to differentiate between a driver and a passenger or between multiple passengers based on, for example, voice identification or location of the source of a voice input or gesture. Such information may be used, for example, to accept commands only from a driver or to only analyze input from a single user at a time) 
Ng-Thow-Hing does not explicitly disclose:
the processing circuitry registers a gesture of the utterer while bringing the gesture of the utterer into correspondence with the function information indicated by the voice recognition result acquired, by using the gesture recognition result indicating the correspondence and the specification result
Gummadi teaches:
the processing circuitry registers a gesture of the utterer while bringing the gesture of the utterer into correspondence with the function information indicated by the voice recognition result acquired, by using the gesture recognition result indicating the correspondence and the specification result, (at least refer to fig. 3 and paragraphs 40, 42. Describes for example, the gesture command module 114 may display (or cause the processor 108 to display) menu options on the touchscreen display 105 corresponding to "voice recognition," "facial recognition," "passcode," etc. Upon selection of such a menu option, the user device 100 can capture words spoken by the user, an image of the user's face, the user's passcode, etc. Para. 42, describes: For example, the custom gesture command may be a combination of a facial gesture and a hand gesture, and the front-facing camera 135 may capture both the facial gesture and the hand gesture. The user may perform the facial gesture and the hand gesture simultaneously or sequentially as he or she will do so when using the custom gesture command in the future)
Regarding claim 6, refer to the motivation of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        10/22/2021